Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 3/22/2021 is acknowledged.

Claim 18-34 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/22/2021.

Claim 32 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/22/2021.
Applicant's election with traverse of species claim cyclotetrasiloxane, methyl as the R group for the C1-6 groups, ethyl as the R group for C1-12, and random for the type of copolymer in the reply filed on 3/22/2021 is acknowledged.  The traversal is on the ground(s) that the Office has not met its burden regarding the reasons presented (a)-(d).  See Restriction/Election Requirement dated 1/21/2021 page 3.  This is not found persuasive because these species have different properties and are the result of selecting various subgroups and there is nothing of record to demonstrate that the molecules cited are obvious variants.

The requirement is still deemed proper.

Claim Objections

Claims 4-5 are objected to because of the following informalities:  Claim 2 reads that the molecule must contain at least one unsubstituted C1-6- group and at least one C1-12 alkyl group each substituted with a trialkoxysilane group. However, claim 4-5 refer to the unsubstituted C1-6 alkyl groups and the C1-12 alkyl groups as though there are plural groups which are methyl groups (in the former case of claim 4) and ethyl/ propyl groups (in the latter case of claim 5). This creates a conflict because there have not been claimed multiple groups necessarily.  Please amend the claims 4 and 5 to recite “the at least one” C1-6 group(s) and C1-12 group(s) respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, which depends from claim 2, the claim 2 recites at least 1 unsubstituted C1-6 alkyl groups are methyl groups.  It is unclear if the claimed subject matter necessarily requires that there are plural unsubstituted C1-6 methyl groups which are methyl groups (excludes only one C1-6 methyl group from reading on the claimed subject matter) or that if there are more than one unsubstituted C1-6 and that each of them are methyl groups.  This has implications as to whether or not the single C1-6  methyl group can read on the claimed subject matter.  For the purposes of compact prosecution, Examiner has interpreted that the single C1-6  methyl group is excluded by the current claim construction.  If applicant wishes to have the claim 4 include a single unsubstituted C1-6 group which is a methyl group, Examiner recommends claiming “wherein the at least one unsubstituted C1-6 group(s) are methyl group(s).”

Regarding claim 5, which depends from claim 2, it is unclear if the claimed subject matter necessarily requires that there are plural unsubstituted C1-12 methyl groups which are methyl groups (excludes only one C1-12 ethyl/propyl group from reading on the claimed subject matter) or that if there are more than one unsubstituted C1-12 and that each of them are ethyl or propyl groups.  This has implications as to whether or not the single C1-12 ethyl/propyl group can read on the claimed subject matter.  For the purposes of compact prosecution, Examiner has interpreted that the single C1-12 ethyl or propyl group is excluded by the current claim construction. If applicant wishes to have the claim 4 include a single unsubstituted C1-12 group which is a ethyl or propyl group, Examiner recommends claiming “wherein the at least one unsubstituted C1-12 group(s) are ethyl group(s) or propyl group(s).”

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 13, 17 is/are rejected under 35 U.S.C. 103 as being obvious over Bowen (WO2015/095291, US20160246170 is being use as the literal translation of the WIPO Publication) and further in view of Brunsvold (US 5164278).

Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 1, Bowen discloses an imprinting apparatus (the broadest reasonable interpretation of an imprinting apparatus is anything which imparts patterns on a substrate – see [0002], [0044], [0128], [0132] – Fig. 8C), comprising:
A silicon master (see silicon master of [0152]) including a plurality of nano-features defined therein (see nano-patterning of title, nano-scale patterns of abs); and
An coating (see clear polymer sheet with a UV curable, reactive silane adhesive layer of [0010], [0092]-[0093], [0152]; PDMS of [0109]) with the silicon master.
Bowen does not disclose the coating including a molecule having a cyclosiloxane with at least one silane functional group.
Reasonably pertinent to the problem Applicant was trying to solve regarding polymer UV curable silicon-containing layers (col. 1, ll. 6-17), Brunsvold discloses that organosilicon cyclics such as hexamethyl trisoloxane and octamethyl tetrasiloxane can be used for UV curable 
Substitution of the coating of Bowen with a cycosiloxane with at least one silane functional group of Brunsvold would have been a substitution of known equivalents. See MPEP 2144 regarding the obviousness of substitution of known equivalents.
The examiner notes that the coating has a similar composition as claimed by applicant, (i.e. cyclosiloxane) which would result in the claimed property (anti-stick). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the cyclosiloxane layer on a silicon master product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the cyclosiloxane of Brunsvold with the UV-curable layers of the silicon master of Bowen to arrive at the claimed invention before the effective filing date because doing was the selection of a known design for its intended use and would have been a suitable UV-curable resin.

Regarding claim 13, Examiner has interpreted that the neat form of the molecule means that the monomer selected and its oligomers are not solvated in an aqueous or organic solvent or have an initiator/catalyst added.  Examiner has further interpreted that an oligomer has less than 100 repeated units of the monomer.

Regarding claim 17, the cited reference renders obvious the molecule wherein the molecule excludes fluorine.  The molecule of the curable resin of the cited paragraphs excludes fluorine.

Claims 1, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2006/0021967) and further in view of Smith (US 4550035).

Regarding claim 1, Lee discloses an imprinting apparatus (see imprint stamp of title, 200 of [0005]), comprising:
A silicon master (see substrate of silicon oxide of [0069]) including a plurality of nanofeatures (see nanoimprinting of title, the patterns described in [0008]-[0010], claim 1 are nano-scopic) therein; and 
An anti-stick layer (see non-stick properties of [0101] – mask layer 71) coating the silicon master, the anti-stick layer including a molecule (see PDMS of [0101]).  The PDMS is taken as an anti-stick material to many chemicals (DNA, etc.).  Therefore, use of other silicon based functional groups/compounds/moieties would have been a substitution of known equivalents to one of ordinary skill in the art before the effective filing date.  See MPEP 2144 regarding the obviousness of substitution of known equivalents.  Such compounds were recognized as UV curable by one of ordinary skill in the art before the effective filing date.
Lee does not disclose that the anti-stick layer has a molecule having a cyclosiloxane with at least one silane functional group.
Reasonably pertinent to the problem Applicant was trying to solve regarding non-stick/PDMS additives (see col. 3, ll. 1-14), Smith (US 4550035) discloses that tetrameric and pentameric PDM cyclosiloxanes are useful as non-stick additives.  See col. 3, ll. 1-14.
Therefore, their use in the mask/template of Lee would have been the substitution of known equivalents.  See MPEP 2144.04(I) regarding the obviousness of substitution of known equivalents.  This was desirable in Lee.
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the known equivalent tetrameric cyclosiloxane of Smith in the template of Lee to arrive at the claimed invention before the effective filing date because doing so would have been the substitution of known equivalents.

13, the combination Lee/Smith renders obvious wherein the anti-stick layer includes a mixture of the molecule in its neat form (without solvent or catalysts/initiators with trace amounts of water) and an oligomer (a few repeating units – n is less than 100) of the molecule.  Examiner has interpreted that a cyclotetrasiloxane monomer (with substituents) can be considered an oligomer to one of ordinary skill in the art because it is made up of repeated units of substituted silicon and oxygen bonded together.
See MPEP 2144.04(VII) regarding the obviousness of purifying an old product regarding the term “neat”.  Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. Therefore, the issue is whether claims to a pure material are nonobvious over the prior art. In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious.  

Regarding claim 17, the cited reference renders obvious the molecule wherein the molecule excludes fluorine.  The molecule of the curable resin of the cited paragraphs excludes fluorine.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2006/0021967) and further in view of Smith (US 4550035), and Okada (JP 2016/160285).

Regarding claim 2, the cyclosiloxane of Smith is a cyclotetrasiloxane with four C1-6 alkyl groups.  
Addition of at least one C1-12 alkyl group substituted with an alkoxysilane group would have been the substitution of known equivalents.  As both the alkoxysilane substituted and sans alkoxysilane substituted molecules would have been recognized by one of ordinary skill in the art as UV-curable resins.
1-6 alkyl groups substituted around the ring.  Furthermore, there is at least one alkoxysilane C1-12 group substituted as well within the art-recognized UV-curable resin of page 35 & 37.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the UV-curable cyclotetrasiloxane of Okada with the apparatus of Bowen to arrive at the claimed invention before the effective filing date because doing so was the substitution of known equivalents.

Claim 2-3, 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2006/0021967) and further in view of Smith (US 4550035), Michalczyk (US 5378790), and Barr (KR 0149903).

Regarding claim 2-3, the cited combination Lee/Smith does not disclose wherein the molecule is substituted with four unsubstituted C1-6 alkyl groups and four C1-12 alkyl groups each substituted with a trialkoxysilane group.
The cited combination Lee/Smith does not disclose wherein the molecule is a cyclosiloxane and wherein the molecule is substituted with at least one unsubstituted C1-6 alkyl group and with at least one C1-12 alkyl group substituted with an alkoxysilane group.
In the same field of endeavor of curable resins, Barr discloses wherein the cyclic PDMS is a non-stick/anti-stick molecular structure.  See highlighted portions of the English translation of the document which indicates that cyclic polysiloxanes are anti-stick materials.

    PNG
    media_image1.png
    370
    1075
    media_image1.png
    Greyscale

In the same field of endeavor of polysiloxane curable resins (see title), Michalczyk discloses wherein the molecule is substituted with four unsubstituted C1-6 alkyl groups and four C1-12 alkyl groups each substituted with a trialkoxysilane group (See col 2 -  col. 3, col. 5, and col. 8-9).  
Regarding col. 2, which is a cyclotetrasiloxane class of curable resins (see col.3 regarding cyclotrisilanes, and cyclopentasiloxanes which were known in the art before the effective filing date).  When Y/Y’ is has R2-R9 as h, k or e is selected as (Y3SiCH2)OSiY2CH3 OR Y3SiOSiY3 and Z is selected as an alkyl group of 1 to 4 carbon atoms (specifically 1 carbon atom), the molecule reads on claim 3 and claim 12.  This is specifically enumerated in the molecule “Star 2” of Table 1 in col. 10.  Also, see star 10 & 13 which currently reads on claim 3-5 as well.
Star 2 is discussed in further detail in col. 19 of the reference.  This is also captured in the claimed subject matter of claim 1 of the reference.

    PNG
    media_image2.png
    248
    551
    media_image2.png
    Greyscale

See MPEP 2144.08(A)(IV)(c) regarding the obviousness of structurally similar species. 

Consider any teachings of a "typical," "preferred," or "optimum" species or subgenus within the disclosed genus. If such a prior art species or subgenus is structurally similar to that claimed, its disclosure may provide a reason for one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214 ("Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties."). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the ethyl terminated alkoxysilane of Lee/Smith to have methyl terminations of the alkoxysilane 

Regarding claim 5-7, Michalczyk discloses wherein the C1-12 alkyl groups each substituted with the alkoxysilane group are ethyl groups.
The reference recognizes that the curable resin may contain Y groups which are C1-4 alkyls.  In the event that C3 is chosen as an alkyl group, it will read on the propyl group molecules as claimed.

Regarding claim 6, Michalxzyk discloses ethyl group are depicted in the variables of the cited portions of the reference for the rejection of claim 12.  See star 2 molecule throughout.

Regarding claim 7-8, the reference recognizes that the trialkoxysilane groups are triethyoxysilanes.  See cited portions.

Regarding claim 9, the reference recognizes cyclotetrasiloxanes throughout.  See cited portions.

Regarding claim 10, the reference recognizes wherein the silane functional group is an alkyl alkoxysilane throughout.  See cited portions.

Regarding claim 11, the reference recognizes wherein the alkyl alkoxysilane is ethyl triethoxysilane.  See cited portions.  

Regarding claim 12, the molecule depicted is the star 2 molecule. 


    PNG
    media_image2.png
    248
    551
    media_image2.png
    Greyscale

The star 2 molecule, which is a species of claim 3, it is obvious from picking and choosing art-recognized groups for curable resins.

The combination Lee/Smith discloses wherein the molecule is substituted with four C1-6 alkyl groups ang four C1-12 alkyl groups each substituted with a trialkoxysilane group.
There are numerous references with four methyl groups and a single alkoxy silane where the alkoxy silane is triethoxysilane.  Manipulation of the UV-curable resin species to pick that there were four of such groups on the cyclotetrasiloxane would have been obvious to one of ordinary skill in the art as a homolog.
For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate... -95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers); In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers); In re Hoch, 428 F.2d 1341, 1344, 166.
Therefore, it would have been obvious to one of ordinary skill in the art to select from the art-recognized variable groups, the specific molecule 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2006/0021967) and further in view of Smith (US 4550035), and Mechtel (WO 0114493).

Regarding claim 4, the combination Lee/Smith disclose wherein the unsubstituted C1-6 alkyl groups are methyl groups.
The combination Lee/Smith does not disclose wherein there are at least one methyl group around the cyclotetrasiloxane ring.  Lee/Smith has four C1-6 methyl groups.  To remove one or more methyl groups from the molecule of the combination of Lee/Smith would result in a chemically similar species, a homolog.
This would have had the predictable result that it allowed for the creation of a non-stick curable resin.  This was desirable in Lee.
In the same field of endeavor of curable resins, Mechtel discloses wherein the unsubstituted C1-6 alkyl groups are methyl groups in a curable resin.  See equation (V) on page 7.  The R1 group is C1-C18 alkyl.  In the event that it is C1 alkyl it is a methyl group and reads on the claimed species.
To coat the silicon master with the curable resin of Mechtel would have been the selection of a known design for its intended use.  This was desirable in Lee.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the curable resin of Mechtel with the silicon master of Lee to arrive at the claimed invention before the effective filing date because doing so was the selection of a known design for its intended use.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2006/0021967) and further in view of Smith (US 4550035), and Osawa (JP 2005/330429).

4, Osawa discloses wherein the unsubstituted C1-6 alkyl groups are methyl groups in a curable resin.  See second molecule of page 8.  The R1 group is methyl and there are four methyl groups, one attached to each silicon.
To coat the silicon master with the curable resin of Osawa would have been the selection of a known design for its intended use.  This was desirable in Lee.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the curable resin of Osawa with the silicon master of Lee to arrive at the claimed invention before the effective filing date because doing so was the selection of a known design for its intended use.

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2006/0021967) and further in view of Smith (US 4550035), Spence (US 2016/0237100), Echigo (US 2013/0122423).

Regarding claim 13, Examiner has interpreted that the neat form of the molecule means that the monomer selected and its oligomers are not solvated in an aqueous or organic solvent or have an initiator/catalyst added. 
The combination Lee/Smith is interpreted as a neat state because the references do not disclose that a solvent or catalyst/initiator is added and none of the chemicals included would satisfy those roles.  [0101] of Lee and cited portions of Smith. 
In the event that Applicant does not interpret that the molecule of the combination Lee/Smith is in the neat form, reasonably pertinent to the problem applicant was trying to solve regarding the creation of silicon-containing films (see title), Spence discloses wherein the substrate includes a molecule in its neat form.  [0059], [0157] and [0079].
Spence had the benefit that it allowed for the low processing temperatures, relatively good deposition rate, and several other benefits.  [0012].  These were desirable in Lee.

The combination Lee/Smith/Spence does not disclose that the oligomer of the molecule is included.
In the same field of endeavor of curable compositions (see title), Echigo discloses wherein the compound/molecule for curing includes a patterned origomer.
Echigo had the benefit that the strength of the resultant resist pattern and adhesion to a based material were improved.  This was desirable in Lee.
Inclusion of oligomeric forms of the molecule in the composition would have accelerated the curing process.  This was desirable in Lee.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the composition of Lee to include oligomeric molecules in the substrate of Lee with neat forms of the molecule to arrive at the claimed invention before the effective filing date because doing so would have accelerated the curing process.

Claim 14, 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2006/0021967) and further in view of Smith (US 4550035) and Van Den Berg (US 2018/0333977).

Regarding claim 14, the combination Lee/Smith does not disclose further comprising a silicon-based working stamp in contact with the anti-stick layer on the silicon master.  The disclosure of Lee/Smith is a silicon curable resin on a silicon wafer.  That the stamp which impressions the resin is also a silicon-based substrate is not disclosed by the combination Lee/Smith.
In the same field of endeavor of imprinting (see title), Van Den Berg discloses a working stamp made from silicon (See [0018]).  

Van Den Berg recognizes that silicon working stamps are known in the art of substrate conformal imprint lithography as suitable for use as working stamps. [0018]. This was desirable in Lee.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the silicon based working stamp of Van Den Berg with the imprinting apparatus of Lee to arrive at the claimed invention before the effective filing date because doing so was the selection of a suitable design for its intended use.

Regarding claim 16, the combination Lee/Smith/Van Den Berg disclose further comprising a backplane in contact with the working stamp.  See Lee’s supporting substrate 205 which is interpreted as a backplane as understood by one of ordinary skill in the art.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2006/0021967) and further in view of Smith (US 4550035), Van Den Berg (US 2018/0333977), and Sooriyakumaran (US 2002/0081520).

Regarding claim 15, the combination Lee/Smith/Van Den Berg does not disclose wherein the silicon-based working stamp includes polymerized silicon acrylate monomers.
In the same field of endeavor of nanoimprinting (see title), Sooriyakumaran (US 2002/0081520) discloses wherein the polymerized silicon containing actylates are utilized.  [0054].

Therefore, it would have been obvious to one of ordinary skill in the art to combine the silicon acrylate polymer of Sooriyakumaran with the apparatus of Lee to arrive at the claimed invention before the effective filing date because doing so would have been the selection of a known design for its intended use.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712